DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-10, 12-17 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoentschel et al [US 2014/0319620].
With respect to claim 1, Hoentschel et al (fig. 11, cols. 3-6) disclose a semiconductor device comprising: 
a pair of spacer segments (161, 162) (pp [0026]) on a semiconductor substrate (101) (pp [0018]); 

a gate structure over the high-k gate dielectric structure and having a top surface about even with top surface of the spacer segments, wherein the gate structure comprises a metal structure (131, 135, 137, 138) (pp [0030], [0032], [0034], [0035]) and a gate body layer (139A) (pp [0036]), wherein the gate body layer has a top surface that is vertically offset from a top surface of the metal structure and further has a lower portion cupped by the metal structure; and
an intermediate metal layer (112) (pp [0020]) disposed between the high-K gate dielectric structure and the metal structure, wherein outer sidewalls of the intermediate metal laver are aligned with outer sidewalls of the metal structure  

With respect to claim 2, Hoentschel et al (fig. 11) disclose that the metal structure (131, 135, 137, 138) (pp [0031, [0032], [0034], [0035]) is U-shaped.  

With respect to claim 3, Hoentschel et al (fig. 11) disclose that the gate structure further comprising: a silicide layer (186) (pp [0043]) overlying the gate body layer, wherein the silicide layer defines the top surface of the gate structure; wherein the gate body layer (139A) (pp [0036]) comprises polysilicon.  

With respect to claim 4, Hoentschel et al (fig. 11) disclose that wherein the silicide layer (186) (pp [0043]) continuously extends from the top surface of the gate 

With respect to claim 6, Hoentschel et al (fig. 11) disclose that wherein the gate body layer (139A) (pp [0036]) comprises polysilicon layer is intrinsic polysilicon.  

With respect to claim 8, Hoentschel et al (fig. 11) disclose that wherein outermost sidewalls of the gate body layer (139A) (pp [0036]) are in direct contact with inner sidewalls of the metal structure (138) (pp [0035]).  

With respect to claim 9, Hoentschel et al (fig. 11, cols. 3-6) disclose a semiconductor device comprising: 
a pair of source/drain regions (151) (fig. 2, pp [0028]) in a semiconductor substrate (101) (pp [0018]); 
a high-K gate dielectric structure (111) (pp [0020]) overlying the semiconductor substrate, wherein the high-k gate dielectric structure is laterally between and borders the source/drain regions; and 
a gate structure overlying the high-K gate dielectric structure, wherein the gate structure comprises a gate body layer (139A) (pp [0036]) and a silicide layer (186) (pp [0043]) that are stacked, wherein the gate structure further comprises a work function structure (135) (pp [0032]) wrapping around a bottom of the gate body layer and extending along sidewalls of the gate body and silicide layers (186) to a top surface of 
wherein the pair of source/drain regions (151) (fig. 2, pp [0028], [0031]) and the gate body layer have a first doping type that is n-type, and wherein the work function structure  (135) (pp [0032]) comprises n-type work function metals.

With respect to claim 10, Hoentschel et al (fig. 11) disclose that wherein outermost sidewalls of the gate body layer (139A) (pp [0036]) are aligned with outermost sidewalls of the silicide layer (186) (pp [0043]).  

With respect to claim 12, Hoentschel et al (fig. 11) disclose that wherein a thickness of the gate body layer (139A) (pp [0036]) is greater than a thickness of the silicide layer (186) (pp [0043]) by a factor of three or more.  

With respect to claim 13, Hoentschel et al (fig. 11) disclose that wherein the work function structure (135) (pp [0032]) is U-shaped. 

With respect to claim 14, Hoentschel et al (fig. 11) disclose that a sidewall spacer (161, 162) (pp [0026]) surrounding sidewalls of the high-K gate dielectric structure (111) (pp [0020]) and the gate structure (139A), wherein a top surface of the sidewall spacer is substantially aligned with the top surface of the silicide layer (186).  



With respect to claim 16, Hoentschel et al (fig. 11) disclose that wherein the work function structure (135) (pp [0032]) comprises three U-shaped metal layers (131, 137, 138) (pp [0030, [0034], [0035]).  

With respect to claim 17, Hoentschel et al (fig. 11) disclose that wherein the three U- shaped metal layers (131, 137, 138) (pp [0030, [0034], [0035]) each comprise metal materials different from one another.  

With respect to claim 21, Hoentschel et al (fig. 11, cols. 3-6) disclose a semiconductor device comprising: 
a gate dielectric structure (111) (fig. 2, pp [0020]) overlying a semiconductor substrate (101) (pp [0018]); 
a sidewall spacer (161, 162) (pp [0026]) disposed on opposing sides of the gate dielectric structure, wherein the sidewall spacer comprises a first spacer dielectric layer (161) and a second spacer dielectric laver (162); 
a pair of source/drain regions (151) (fig. 2, pp [0028]) in the semiconductor substrate and disposed on opposing sides of the gate dielectric structure; and 
a gate structure overlying the gate dielectric structure and spaced between inner sidewalls of the sidewall spacer, wherein the gate structure comprises a silicide layer (186) (pp [0043]), a gate body layer (139A) (pp [0036]), and a U-shaped metal structure 

With respect to claim 22, Hoentschel et al (fig. 11, cols. 3-6) disclose that an intermediate metal layer (112) (pp [0020]) disposed between a top surface of the gate dielectric structure (111) and a bottom surface of the U-shaped metal structure (131, 135, 137, 138).  

With respect to claim 23, Hoentschel et al (fig. 11, cols. 3-6) disclose that wherein the gate body layer (139A) (pp [0036], [0046]) comprises doped polysilicon and forms an ohmic contact with the U-shaped metal structure (131, 135, 137, 138) (pp [0030], [0032], [0034], [0035]) and the silicide layer (186) (pp [0043]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al [US 2011/0081774] in view of Hoentschel et al [US 2014/0319620].

With respect to claim 21, Yeh et al (fig. 4G) disclose a semiconductor device comprising: 
a gate dielectric structure ((416, 418) (pp [0051]-[0052]) overlying a semiconductor substrate (410) (pp [0048]); 
a sidewall spacer (426, 428) (pp [0058]) disposed on opposing sides of the gate dielectric structure, wherein the sidewall spacer comprises a first spacer dielectric layer (426) and a second spacer dielectric laver (428); 
a pair of source/drain regions (433, 434) (pp [0060]) in the semiconductor substrate and disposed on opposing sides of the gate dielectric structure; and 
a gate structure overlying the gate dielectric structure and spaced between inner sidewalls of the sidewall spacer, wherein the gate structure comprises a gate body layer (445) (pp [0067]), and a U-shaped metal structure (443) (pp [0065]-[0066]), wherein the U-shaped metal structure cups an underside of the gate body layer and has a top surface aligned with a top surface of the sidewall spacer.  
Yeh et al do not disclose a silicide layer overlies the gate body layer and wherein the U-shaped metal structure has a top surface aligned with a top surface of the silicide layer. However, Hoentschel et al (fig. 11) disclose that it is well known in the art to have 

With respect to claim 22, Yeh et al (fig. 4G) disclose that an intermediate metal layer (420) (pp [0053]) disposed between a top surface of the gate dielectric structure (418) and a bottom surface of the U-shaped metal structure (443).  

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, 8-17, 21-23 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOAI V PHAM/Primary Examiner, Art Unit 2892